         Case 2:20-cv-05580-CFK Document 19 Filed 01/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA

FCS CAPITAL, LLC,                            :
BARRY SHARGEL and                            :
EMIL YASHAYEV,                               :              CIVIL ACTION
                  Plaintiffs,                :
                                             :
               v.                            :
                                             :              Case No. 20-5580
                                             :
JOSHUA L. THOMAS, ESQUIRE,                   :
               Defendant.                    :

                                         ORDER

       AND NOW, this 19th day of January, 2021, it is hereby ORDERED that a RULE is

directed upon Defendant to SHOW CAUSE on or by Thursday, January 21, 2021, and explain

why he ignored the Court’s directions set forth in its Notice (ECF No. 16) for the parties’ joint

26(f) report, and why the Court should not enter judgment for Defendant’s failure to comply with

the Court’s order.

        In his filing, Defendant shall attach as an exhibit the information required by the Court’s

Notice (ECF No. 16).

                                                            BY THE COURT

                                                            /s/ Chad F. Kenney

                                                            CHAD F. KENNEY, JUDGE
